Citation Nr: 1748141	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure and/or creosote exposure. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, B.W., K.H., and observer


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to June 1969, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted internet articles as well as an additional medical opinion along with a waiver of RO initial consideration of that evidence. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's esophageal carcinoma is at least as likely as not the result of in-service herbicide and creosote exposure.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for esophageal carcinoma have been met.  38 U.S.C.A.1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 3.102 , 3.303, 3.304, 3.307  (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A.§ 1116; 38 C.F.R.§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e).  However,  the Secretary has found no relationship between herbicide exposure and esophageal cancer.  See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for cancers of the digestive organs including esophageal cancer, stomach cancer, colorectal cancer, hepatobiliary cancers and pancreatic cancer).  Accordingly, a relationship between the Veteran's disease and herbicide exposure cannot be presumed.  Nevertheless, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042-44   (Fed. Cir. 1994).

The Board finds that the lay and medical evidence of record supports a grant of service connection for esophageal carcinoma.

The Veteran asserts that his esophageal cancer is related to in-service herbicide exposure or, in the alternative, to creosote exposure.  

The private medical evidence establishes that the Veteran has been diagnosed with primary, malignant esophageal carcinoma since February 2015.  See February 2015 U.C.H. medical records.  Moreover, he is currently diagnosed with active esophageal cancer.  See October 2016 VA examination.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis related to the gastrointestinal system.  However, the Veteran served in Vietnam and, as such, exposure to herbicides is conceded.  In addition, although the Veteran's military occupational specialty (MOS) was a radio electronics technician, he testified that during his tour in Vietnam, soldiers would be called on to perform additional duties on a weekly basis, which included constructing bunkers.  Specifically, the Veteran has alleged exposure to creosote which waterproofed and protected the timbers used to construct the roof systems of bunkers.  He also stated that he was exposed to creosote from the installation of communication poles.  See Board hearing transcript at 9; Veteran's February 2017 Substantive Appeal.  The Veteran, his spouse, and his daughter testified that the Veteran has suffered from back problems since active duty after a construction team member dropped a creosote treated beam onto his back that left splinters in his back.  See Board hearing transcript at 9-11; August 2017 spouse statement.

Next, the Board notes that the record contains both unfavorable and favorable evidence regarding the question of whether the Veteran's esophageal carcinoma is related to his active service. 

The October 2016 VA examiner opined that the Veteran's esophageal cancer was less likely as not incurred in or caused by an in-service injury, event, or illness.  In so concluding, the examiner stated that there is no peer reviewed medical literature which would support the contention that exposure to Agent Orange causes or aggravates esophageal cancer.  In support of his rationale, the examiner referenced  pertinent medical literature regarding the lack of a relationship between gastrointestinal cancers and herbicide exposure.  The opinion further stated that risk factors for esophageal cancer, aside from being a Caucasian male, included gastroesophageal reflux disease (GERD), a history of smoking, obesity (measured by BMI), and a diet low in fruits and vegetables.  In this case, the examiner determined that the Veteran's specific risk factors included being an obese Caucasian male, his smoking history, and a BMI of 32.4 at the time of his cancer diagnosis.  The examiner did not provide an etiological opinion with respect to whether the Veteran's esophageal cancer was related to his alleged exposure to creosote because the Veteran claimed that specific exposure following the VA examination.  

During his hearing, the Veteran refuted the VA examiner's identified risk factors.  Notably, the Veteran testified that he had smoked half a pack of cigarettes per day for 10 years and quit in 1977.   Moreover, his representative argued that the Veteran was not morbidly obese.  See Board hearing transcript at 5-6.   Furthermore, during his VA examination, the Veteran denied any prior symptoms of GERD.  Finally, an August 2016 private medical report from U.C.H. notes that the Veteran had a "remote history of smoking" less than one pack per day (half a pack) for about 10 years and had quit in 1977. 

In support of his claim, the Veteran submitted medical opinions from Dr. D.K. dated November 2015, February 2017, and September 2017.  In his November 2015 statement, the physician noted that the Veteran did not have any risk factors for esophageal cancer, such as GERD or a significant alcohol and/or smoking history.  As such, the examiner determined that because herbicide agents have been linked to multiple cancers, and the Veteran had no known risk factors, it is more likely than not that the Veteran's esophageal cancer is related to Agent Orange exposure.   

Furthermore, in February 2017, Dr. D.K. opined that the Veteran's reported history of continuous in-service contact with creosote without any type of breathing protection was most likely the cause of his esophageal cancer.  In support of his opinion, the examiner  stated that creosote is a probable carcinogen in humans that can be absorbed through the skin, thereby increasing exposure.  

In a September 2017 medical opinion, the physician opined that the Veteran's esophageal cancer is more likely than not related to the combined exposure of Agent Orange and creosote.
The Board finds that Dr. D.K's medical opinions are competent and credible when considered in combination.  He was verbally informed of all of the relevant facts necessary to render an accurate professional opinion.  Furthermore, the noted facts are entirely consistent with the Veteran's credible lay statements and testimony, as well as with the medical evidence of record.  Therefore, there is no evidence that would call into question the factual accuracy of the physician's opinion.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran has esophageal carcinoma related to his active service is in relative equipoise.  Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for esophageal carcinoma is warranted.  38 C.F.R. 38 C.F.R. §  3.102.



ORDER

Service connection for esophageal carcinoma is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


